          Case 1:21-cr-00014-DJS Document 1 Filed 01/12/21 Page 1 of 1


                                                                                      U.S. DISTRICT COURT – N.D. OF N.Y.

                       IN THE UNITED STATES DISTRICT COURT                                     FILED
                     FOR THE NORTHERN DISTRICT OF NEW YORK
                                                                                          Jan 12 - 2021
 UNITED STATES OF AMERICA                      )   Criminal No. 1:21-CR-014-DJS           9        22
                                                                                       AT___O’CLOCK___MINUTES
                                               )                                            John M. Domurad, Clerk

               v.                              )   Information
                                               )
 MARLON CHARLTON,                              )   Violation:     50 U.S.C. § 797
                                               )                  [Violation of Defense Property
                                               )                  Security Regulations]
                Defendant.                     )
                                               )
                                               )
                                               )   1 Count
                                               )
                                               )   County of Offense:    Albany

                     THE UNITED STATES ATTORNEY CHARGES:

                                         COUNT 1
                    [Violation of Defense Property Security Regulations]

       On or about July 29, 2020, in Albany County in the Northern District of New York, the

defendant, MARLON CHARLTON, willfully violated a defense property security regulation at

the Watervliet Arsenal by photographing and publishing Watervliet Arsenal’s machinery,

equipment, and other covered property, in violation of Title 50, United States Code, Section 797.

 Dated: January 11, 2021                           ANTOINETTE T. BACON
                                                   Acting United States Attorney

                                         By:
                                                   Alexander P. Wentworth-Ping
                                                   Assistant United States Attorney
                                                   Bar Roll No. 701897
